Per Curiam:
The order appealed from' should be reversed and the judgment modified by reducing alimony to the sum of $750 per annum,’ to be paid in the proportions provided for in the original judgment awarding alimony, and as so modified affirmed, without costs'of this appeal. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Miller, JJ. Order reversed and judgment modified by reducing alimony to the extent stated in opinion, and as so modified affirmed, without costs of appeal. Order to be settled on notice.